Atkinson, J.

The actio-n. being against a trustee, and -having for its purpose the subjection of the trust property to the plaintiffs’ demand, and the evidence, as applied to the allegations of the declaration, being insufficient to show thalt the cash and other articles furnished by the plaintiffs and constituting the basis of that demand, were really for the use and benefit of the trust estate, or that it actually received the benefit of the same, there was no error in granting a nonsuit.

Judgment affirmed.